      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 1 of 38



Jeffery J. Oven                           Peter C. Whitfield
Mark L. Stermitz                          Joseph R. Guerra
Jeffrey M. Roth                           SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                        1501 K Street, NW
490 North 31st Street, Ste. 500           Washington, DC 20005
P.O. Box 2529                             Telephone: 202-736-8000
Billings, MT 59103-2529                   Email: pwhitfield@sidley.com
Telephone: 406-252-3441                           jguerra@sidley.com
Email: joven@crowleyfleck.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                        Civil Action No. 4:19-cv-00028-
NETWORK and NORTH COAST RIVERS                  BMM
ALLIANCE,
             Plaintiffs,
      vs.
                                                TC ENERGY CORPORATION
PRESIDENT DONALD J. TRUMP,                      AND TRANSCANADA
UNITED STATES DEPARTMENT OF                     KEYSTONE PIPELINE, LP’S
STATE; MICHAEL R. POMPEO, in his                RESPONSE TO THE COURT’S
official capacity as U.S. Secretary of State;   ORDER OF OCTOBER 16, 2020
UNITED STATES ARMY CORPS OF
ENGINEERS; LT. GENERAL TODD T.
SEMONITE, Commanding General and
Chief of Engineers; UNITED STATES FISH
AND WILDLIFE SERVICE, a federal
agency; GREG SHEEHAN, in his official
capacity as Acting Director of the U.S. Fish
and Wildlife Service; UNITED STATES
BUREAU OF LAND MANAGEMENT, and
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 2 of 38



DAVID BERNHARDT, in his official
capacity as Acting U.S. Secretary of the
Interior,
                   Defendants,

TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,

                   Intervenor-Defendants.
         Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 3 of 38



                                       TABLE OF CONTENTS
TABLE OF AUTHORITIES .................................................................................... ii

INTRODUCTION .....................................................................................................1

RESPONSE TO THE COURT’S SPECIFIC INQUIRIES .......................................3

I.      The Youngstown Framework ..........................................................................3

II.     The Specific Executive Actions ......................................................................5

        A.       Pre-1968 Cross-Border Pipeline Permits. .............................................5
        B.       Executive Order 11423..........................................................................8
        C.       Executive Order 13337........................................................................12
        D.       The 2012 Denial of TC Energy’s Application. ...................................13
        E.       The Keystone XL Pipeline Approval Act and the President’s Veto...15
        F.       Issuance of the 2019 Permit for Keystone XL. ...................................16
III.    The Court’s Additional Questions .................................................................18
        A.       Did the TPTCCA Endorse The Executive Order 13337 Process
                 Generally? ...........................................................................................18
        B.       Did TPTCCA Endorse the EO 13337 Process Only For Keystone? ..25
        C.       Assuming TPTCCA Endorsed the EO 13,337 Process For Keystone,
                 How Could TC Energy Obtain A Permit Once President Obama
                 Denied The Permit? .............................................................................26
        D.       How Should The Court Interpret The Passage Of The Keystone XL
                 Pipeline Approval Act? .......................................................................27




                                                           i
          Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 4 of 38



                                        TABLE OF AUTHORITIES
Cases                                                                                                               Page(s)

Bd. of Trs. of Univ. of Ill. v. United States,
   289 U.S. 48 (1933) ................................................................................................4

Dames & Moore v. Regan,
  453 U.S. 654 (1981) ............................................................................................17

Epic Sys. Corp. v. Lewis,
   138 S. Ct. 1612 (2018) ........................................................................................19
Nw. Austin Mun. Util. Dist. No. One v. Holder,
  557 U.S. 193 (2009) ..............................................................................................2

Presidio Bridge Co. v. Sec’y of State,
   486 F. Supp. 288 (W.D. Tex. 1978) ...................................................................11

TransCanada Keystone Pipeline, LP v. Kerry,
   No. 4:16-cv-0036 (S.D. Tex. Apr. 6, 2017).......................................................... 5

Youngstown Sheet & Tube Co. v. Sawyer,
  343 U.S. 579 (1952) .....................................................................................passim
Zivotofsky ex rel. Zivotofsky v. Kerry,
   135 S. Ct. 2076 (2014) ..........................................................................................4

Statutes and Regulations

Act of May 27, 1921, ch. 12, 42 Stat. 8 (codified at 47 U.S.C. §§ 34-
  35) .........................................................................................................................7

Iran Freedom Support Act of 2006, Pub. L. No. 109-293, 120 Stat.
   1344.....................................................................................................................19

Temporary Payroll Tax Cut Continuation Act of 2011, Pub. L. No.
  112-78, 125 Stat. 1280 .................................................................................passim

3 U.S.C. § 301 ................................................................................................9, 12, 19
33 U.S.C. § 535a ......................................................................................................10

33 U.S.C. § 535b ................................................................................................10, 11

                                                              ii
          Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 5 of 38



Executive Order 11423,
  33 Fed. Reg. 11,741 (Aug. 20, 1968) ..........................................................passim

Executive Order 13337,
  69 Fed. Reg. 25,299 (Apr. 30, 2004) ...........................................................passim

Executive Order 13867,
  84 Fed. Reg. 15,491 (Apr. 15, 2019) ..................................................................17

Presidential Permit for Murphy Oil Corp.,
   31 Fed. Reg. 6,204 (Apr. 22, 1966) ...................................................................... 6

Legislative History
157 Cong. Rec. 12032 (daily ed. July 26, 2011) (statement of Rep.
   Waxman) .............................................................................................................23
157 Cong. Rec. 12042 (daily ed. July 26, 2011) .....................................................23

157 Cong. Rec. 19771 (daily ed. Dec. 13, 2011) (statement of Sen.
   Tester) .................................................................................................................22

157 Cong. Rec. 19829 (daily ed. Dec. 13, 2011) (statement of Rep.
   Cravaack) ............................................................................................................22
157 Cong. Rec. 19840 (daily ed. Dec. 13, 2011) (statement of Rep.
   Lankford) ............................................................................................................22

157 Cong. Rec. 19850 (daily ed. Dec. 13, 2011) (statement of Rep.
   Royce) .................................................................................................................22

157 Cong. Rec. 19851 (daily ed. Dec. 13, 2011) (statement of Rep.
   Terry) ..................................................................................................................22

157 Cong. Rec. 19906 (daily ed. Dec. 13, 2011) (statement of Rep.
   Waxman) .............................................................................................................23

157 Cong. Rec. 19918 (daily ed. Dec. 13, 2011) (statement of Rep.
   Stark) ...................................................................................................................23

Keystone XL Pipeline Approval Act,
  S. 1, 114th Cong. (1st Sess. 2015) ................................................................16, 27



                                                             iii
       Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 6 of 38



Veto Message to the Senate: S. 1, Keystone XL Pipeline Approval
  Act, 2015 WL 758544 (White House Feb. 24, 2015).........................................16

Advisory Opinions

Status of Presidential Memorandum Addressing the Use of
   Polygraphs, 2009 WL 153263 (O.L.C. Jan. 14, 2009) ......................................29




                                             iv
       Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 7 of 38



                                 INTRODUCTION

      TC Energy submits this brief in response to the Court’s order of October 16,

2020, which directed the parties to address questions concerning the historical

practice of issuing Presidential Permits for cross-border oil pipelines and the

import of legislation pertaining to the Keystone XL Pipeline. IEN Dkt. 147 at 24-

25. The answers to these questions confirm that the President had the authority to

issue the 2019 Permit for Keystone XL, because issuance of the permit was

consistent with the “expressed or implied will of Congress.” Youngstown Sheet &

Tube Co. v. Sawyer, 343 U.S. 579, 637 (1952) (Jackson, J., concurring).

      As explained in more detail below, Presidents have long asserted, in the

absence of federal legislation, authority to issue permits for cross-border oil

pipelines. For decades, Presidents personally issued these permits. In 1968, the

President changed the presidential permitting process in an executive order

delegating his authority to the Department of State on a revocable-at-will basis.

The President did not change his view on the underlying authority for issuing such

permits, nor did Congress. In fact, the relevant presidential and congressional

actions demonstrate that Congress acquiesced in the President’s assertion of the

authority to grant permits and recognized the President’s prerogative to delegate

his authority to State on a revocable-at-will basis. Nothing in the Temporary

Payroll Tax Cut Continuation Act of 2011 (“TPTCCA”), Pub. L. No. 112-78, 125



                                          1
       Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 8 of 38



Stat. 1280, or the Keystone XL Pipeline Approval Act restrict the President’s

prerogative to revoke the delegation of authority to State and to issue the 2019

Permit directly. And both acts expressed the will of Congress that construction and

operation of Keystone XL be authorized without further review by State or any

other agency under any federal law.

      Plaintiffs’ contrary position is unprecedented and plainly mistaken. Over the

last century, oil pipelines have received presidential permits without any objection

from Congress, whether those permits were issued by the President directly or

indirectly through State under delegated authority. In fact, the only conflict

between the branches concerning cross-border oil pipelines arose when State failed

to grant a presidential permit to Keystone XL. In that circumstance, Congress

sought to override the permitting process set forth in Executive Order 13337 and to

authorize the Keystone XL border-crossing facilities without the additional

environmental reviews that plaintiffs claim are required.

      In light of this history, the Court need not determine the full scope of

presidential power over cross-border oil pipelines to resolve this case. Whatever

the outer limits of the President’s authority, issuance of the 2019 Permit for

Keystone XL did not exceed it. See Youngstown, 343 U.S. at 597 (Frankfurter, J.,

concurring) (“[t]he issue before us can be met, and therefore should be, without

attempting to define the President's powers comprehensively”); Nw. Austin Mun.


                                          2
       Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 9 of 38



Util. Dist. No. One v. Holder, 557 U.S. 193, 197 (2009) (courts should “avoid the

unnecessary resolution of constitutional questions”). Plaintiffs’ constitutional

claims—which have already been the subject of full briefing on motions to

dismiss, cross-motions for summary judgment, and prior supplemental briefing—

should be rejected and judgment entered for defendants.

           RESPONSE TO THE COURT’S SPECIFIC INQUIRIES

I.    The Youngstown Framework

      The Court has asked the parties to explain “[w]here on the Youngstown

spectrum” certain “individual executive actions lie.” IEN Dkt. 147 at 24. TC

Energy submits that the issuance of permits for cross-border oil pipelines—both

before and after 1968—generally falls within Justice Jackson’s second category –

i.e., Presidential action done (1) in the “absence of either a congressional grant or

denial of authority”; (2) in an area in which the President and Congress have some

“concurrent authority” (although here, the President’s power is plainly subservient

to that of Congress); and thus (3) where “congressional inertia, indifference or

quiescence may sometimes, at least as a practical matter, enable, if not invite,

measures on independent presidential responsibility.” Youngstown, 343 U.S. at 637

(Jackson, J., concurring). This conclusion follows from several principles.

      The importation of oil into the United States involves both domestic and

foreign commerce. Because Congress has plenary and exclusive power over cross-



                                          3
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 10 of 38



border trade under the Domestic and Foreign Commerce Clauses, e.g., Bd. of Trs.

of Univ. of Ill. v. United States, 289 U.S. 48, 56-57 (1933), Congress has plenary

power to regulate cross-border oil pipelines.

      In the absence of congressional action, the President has asserted concurrent

authority to permit cross-border oil pipelines in the exercise of his power under

Article II. The State Department has asserted that the importation of oil implicates

“global energy security,” which is “a vital part of U.S. national security.” 2015

Record of Decision/National Interest Determination at 23 (Rosebud Dkt. 110-1);

see also id. at 24. And State has further asserted that importing oil from Canada

implicates relations with “one of the United States’ closest strategic allies.” Id. at

25.

      The President’s powers, however, are subservient to Congress’ plenary

authority. With the exception of certain narrow areas where the President enjoys

exclusive authority—such as the power to recognize foreign governments—

“Congress’ powers, and its central role in making laws, give it substantial authority

regarding many of the policy determinations” to be made with respect to both

foreign relations and national security. Zivotofsky ex rel. Zivotofsky v. Kerry, 135

S. Ct. 2076, 2087 (2014) (citing, inter alia, Congress’ constitutional authority to

regulate foreign commerce, declare war, and regulate the armed forces). Thus, the

President “is not free from the ordinary controls and checks of Congress merely


                                           4
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 11 of 38



because foreign affairs are at issue,” and instead “may be bound by any number of

laws Congress enacts.” Id. at 2088, 2090.

      This means that a Presidential action with respect to a cross-border oil

pipeline will fall outside of Justice Jackson’s second category and will be within

Justice Jackson’s third category if it is “incompatible with the expressed or implied

will of Congress.” Youngstown, 343 U.S. at 637 (Jackson, J., concurring). 1 But the

history surrounding Court’s list of executive actions demonstrates that the

President’s issuance of a permit for the Keystone XL pipeline in 2019 was

consistent “with the expressed or implied will of Congress,” Youngstown, 343 U.S.

at 637 (Jackson, J., concurring), and thus permissible.

II.   The Specific Executive Actions
      A.     Pre-1968 Cross-Border Pipeline Permits.
      Presidents issuing cross-border permits for oil pipelines prior to 1968

acknowledged Congress’ plenary authority over foreign commerce but acted



1
  Indeed, TC Energy challenged the 2015 denial of its application for a presidential
permit on the ground that that specific action was inconsistent with the express and
implied will of Congress, as reflected in the Keystone XL Pipeline Approval Act
and the policies in federal statutes regulating trade with Canada, pipeline safety
and operations, and greenhouse gas emissions. See TransCanada Keystone
Pipeline, LP v. Kerry, No. 4:16-cv-0036 (S.D. Tex. Apr. 6, 2017), ECF No. 75
(dismissed as moot). TC Energy maintains all the positions it asserted there, but
issuance of the 2019 Permit for Keystone XL is clearly within the President’s
power because it is consistent with the express and implied will of Congress and
the issuance of presidential permits for other oil pipelines over the past century.

                                          5
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 12 of 38



pursuant to their constitutional authority to fill the void created by congressional

inaction. As the Court is aware, from 1918 until 1968, Presidents from Woodrow

Wilson to Lyndon Johnson personally issued permits for cross-border oil pipelines.

See Rosebud Dkts. 134-2 to 134-7. Each of these permits was signed by the

President himself. None refers to any role that the State Department, or any other

agency, played in the issuance of the permit, much less identifies any inter-agency

process that preceded issuance of the permit. 2

       Beginning with the second permit that President Wilson issued, each permit

that TC Energy is aware of expressly acknowledged Congress’ plenary authority

over cross-border oil pipelines. President Wilson’s 1919 permit stated that it was

subject to any action by Congress “confirming, revoking, or modifying in whole or

in part the conditions and terms upon which this consent is granted.” Rosebud Dkt.

134-3. The permit President Eisenhower issued in 1953 stated that “[t]he

construction, operation, maintenance, and connections hereby permitted of

facilities for the transportation of crude oil, it is understood, shall be in all respects

subject to the power of Congress under its authority to permit or prohibit the


2
 IEN previously claimed that “State grant[ed] permission to construct, operate,
and maintain” a cross-border oil pipeline in 1966. IEN Dkt. 98 at 17-18 (emphasis
added, brackets in original). That is untrue. State’s “Notice of Issuance of
Presidential Permit,” 31 Fed. Reg. 6204 (Apr. 22, 1966), said that State had
“transmitted” a Presidential Permit, dated April 10, 1966, id., not that State had
granted it. In fact, the permit was signed by President Johnson and stated that it
was granted “[b]y virtue of the authority vested in me as President,” id.

                                            6
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 13 of 38



maintenance and operation of such facilities and to regulate commerce as applied

to the business of this Permittee.” Rosebud Dkt. 134-4. Similarly, four permits

issued by Presidents Kennedy and Johnson defined the “United States facilities” of

pipeline projects as the portion of the cross-border facilities in the United States,

and recognized in Article 4 that the “transportation of crude oil or other fluid

hydrocarbons through the United States facilities shall be in all respects subject to

the power of Congress under its authority to regulate commerce as applied to the

business of this permittee.” See Rosebud Dkts. 101-7, 134-5 to 134-7.3

      Significantly, Congress invited the issuance of these permits through inertia,

and it was unquestionably aware of them. In 1875, President Grant had noted the

absence of legislation addressing the landing of foreign cables in the United States,

stated that he would act in the absence of such legislation, and invited Congress to

address the issue. See Rosebud Dkt. 101-2. Congress did so with respect to

submarine cables when it passed the Kellogg Act in 1921, which authorized the

President to grant and revoke licenses for the landing of submarine cables

connected to a foreign country. See May 27, 1921, ch. 12 § 1, 42 Stat. 8 (codified

at 47 U.S.C. §§ 34-35). The Senate Report on the hearings for that legislation

reprinted the two permits that President Wilson had issued for cross-border oil


3
 One permit referred to the transportation of “crude condensate,” as that was the
nature of the pipeline itself. See Rosebud Dkt. 134-7 [Oct. 1962 permit] at 1 and 3-
4.

                                           7
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 14 of 38



pipelines in 1918 and 1919. Rosebud Dkt. 134-2 to 134-3. But for decades after the

Kellogg Act, Congress passed no law governing the permitting of cross-border oil

pipelines.

      Thus, the historical practice from 1918 to 1968 demonstrates that the

President understood and recognized Congress’ plenary authority over cross-

border oil pipelines and acted in the absence of any exercise of that congressional

power. For its part, Congress was aware of the Presidents’ actions—all of which

involved the President personally granting, not denying, permits for such

facilities—and acquiesced in those actions.

      B.     Executive Order 11423.
      In 1968, President Johnson changed the process for issuing presidential

permits through Executive Order 11423, but the underlying legal authority

remained the same. Executive Order 11423 “Provid[ed] for the Performance of

Certain Functions Heretofore Performed by the President with Respect to Certain

Facilities Constructed and Maintained on the Borders of the United States.” 33

Fed. Reg. 11741, 11741 (Aug. 16, 1968). Congress was aware of, and acquiesced

in, the President’s delegation to State of his authority to grant permits for cross-

border facilities, including oil pipelines. The actions of both the President and

Congress make clear they understood the delegation to be entirely discretionary,

and revocable at any time by the President.



                                           8
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 15 of 38



      Executive Order 11423 recites that “the proper conduct of the foreign

relations of the United States requires that executive permission be obtained for the

construction and maintenance at the borders of the United States of facilities

connecting the United States with a foreign country.” Id. Moreover, President

Johnson signed the Executive Order based on “the authority vested in me as

President of the United States and Commander in Chief of the Armed Forces of the

United States and in conformity with the provisions of Section 301 of Title 3,

United States Code.” Id. Section 301 authorizes the President to delegate duties to

certain department and agency officials if he so chooses, and states that such

delegations “shall be revocable at any time by the President in whole or in part.” 3

U.S.C. § 301 (emphasis added).

      The Executive Order’s recitals thus make clear that President Johnson did

not believe he was implementing any statutory mandate. Instead, by grounding the

Order in his inherent constitutional authority—and by making a delegation that

was, as a matter of law, revocable at will—the President made clear that Executive

Order 11423’s processes were entirely discretionary and were adopted for his

convenience. This is underscored by Executive Order 11423’s statement that the

“authority of the Secretary of State hereunder is supplemental to, and does not

supersede, existing authorities … relating to importation … from a foreign

country.” 33 Fed. Reg. at 11742. The revocable authority the President delegated


                                          9
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 16 of 38



to State thus was merely supplementary to his own asserted power to grant

permission for cross-border oil pipelines. Id. at 11741.

      Congress was fully aware of Executive Order 11423 and its procedures, and

enacted no law prohibiting the President from modifying those procedures or

mandating that State have any particular role in the issuance of permits for oil

pipelines. To the contrary, the modifications Congress made to a different aspect of

Executive Order 11423 underscored its view that the President has complete

discretion to consult or not with federal agencies when issuing permits for cross-

border infrastructure.

      Specifically, Executive Order 11423 addressed permits for international

bridges that do not require congressional approval. The International Bridge Act of

1972 (IBA) authorized U.S. states to enter agreements with Mexican or Canadian

governmental entities to build cross-border bridges, and provided that (1) the State

Department must approve such agreements and (2) the President must approve the

construction of the bridge itself. See 33 U.S.C. §§ 535a, 535b. Congress further

provided that:

             In the course of determining whether to grant such
             approval, the President shall secure the advice and
             recommendations of (1) the United States section of the
             International Boundary and Water Commission, United
             States and Mexico, in the case of a bridge connecting the
             United States and Mexico, and (2) the heads of such
             departments and agencies of the Federal Government as


                                         10
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 17 of 38



             he deems appropriate to determine the necessity for such
             bridge.

Id. § 535b (emphasis added). When Congress wrote this language, it was aware of

Executive Order 11423. See Presidio Bridge Co. v. Sec’y of State, 486 F. Supp.

288, 295-96 (W.D. Tex. 1978) (the International Bridge Act “was passed by a

Congress that was well aware of both the provisions in that Order [E.O. 11423]

and the reason for its existence”).

      Thus, Congress knew that, under Executive Order 11423, State approved

permits for various cross-border facilities, including oil pipelines. But Congress

did not codify State’s role—either for international bridges or for any other cross-

border infrastructure. Instead, Congress codified a different, and discrete, role for

State (approving agreements between U.S. states and Canadian or Mexican

governmental entities). Moreover, in requiring that the President approve

international bridges, Congress did not require the President to consult with State

or any other agency about his decision. By instead providing that he could consult

the heads of any department or agency as he “deem[ed] appropriate,” id., Congress

(a) recognized that the consultation procedures set forth in Executive Order 11423

for international bridges was discretionary and revocable at will, and (b) preserved

the President’s ability to alter or revoke those procedures. Having preserved that

discretion for the part of Executive Order 11423 that Congress affirmatively

modified, it necessarily follows that Congress understood and blessed the


                                          11
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 18 of 38



President’s discretion to alter or amend the parts of EO 11423 that Congress did

not modify.

      C.      Executive Order 13337.
      In 2004, President George W. Bush issued Executive Order 13337, which

governed “Issuance of Permits With Respect to Certain Energy-Related Facilities

and Land Transportation Crossings on the International Boundaries of the United

States.” 69 Fed. Reg. 25299 (Apr. 30, 2004). Executive Order 13337 “amend[ed]

Executive Order 11423 of August 16, 1968, … to expedite reviews of permits as

necessary to accelerate the completion of energy production.” Id. In issuing

Executive Order 13337 and amending Executive Order 11423, President Bush, like

President Johnson, invoked his inherent constitutional authority as President, as

well as 3 U.S.C. § 301. Id.4

      Thus, Executive Order 13337 confirmed the executive branch’s then 86-

year-old position that the President has inherent authority to grant permits for

cross-border oil pipelines. It also confirmed the executive branch’s then 36-year-

old position that the President can make revocable-at-will delegations of this

authority and can specify, in his unfettered discretion, the processes that his

delegates should follow in exercising that authority.



4
 The President also referred to the authority vested in him by “the laws of the
United States,” id., but did not cite any laws other than Section 301.

                                          12
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 19 of 38



      D.     The 2012 Denial of TC Energy’s Application.
      Before addressing the next executive action on the Court’s list—the 2012

denial of TC Energy’s application for a Presidential Permit for Keystone XL—it is

necessary to discuss the TPTCCA. Contrary to plaintiffs’ contention, this statute

did not mandate compliance with the inter-agency process set forth in Executive

Order 11423, as amended by Executive Order 13337. Instead, that law reflected

Congress’ impatience with the delays occasioned by that process and sought to cut

the process short.

      The TPTCCA, which was enacted in December 2011, reflected Congress’

understanding that the Keystone XL application for a Presidential Permit had been

pending for over three years (since September 18, 2008), and that a final

environmental impact statement (FEIS) had been issued for it in August 2011. See

TPTCCA § 501(a), (c)(4), 125 Stat. at 1289-90. The statute provided that, “not

later than 60 days after the date of enactment of this Act, the President, acting

through the Secretary of State, shall grant a permit under Executive Order No.

13337 … for the Keystone XL pipeline project.” Id. § 501(a), 125 Stat. at 1289

(emphasis added). The President could decline to grant a permit if he determined

that it would not serve the national interest. Id. § 501(b)(1), 125 Stat. at 1289

(emphasis added). But if the President failed to act within 60 days, the permit

would “be in effect by operation of law.” Id. § 501(b)(3), 125 Stat. at 1290. And



                                          13
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 20 of 38



another provision precluded further environmental review for the project. See id.

§ 501(c)(4), 125 Stat. at 1290 (for a permit granted under § 501(a), the existing

FEIS “satisfies all requirements of” NEPA, and “no further Federal environmental

review shall be required”).

      Thus, nothing in the TPTCCA compelled compliance with the procedures

set forth in Executive Order 11423, as amended by Executive Order 13337, or

prohibited the President from exercising his long-asserted and congressionally

recognized right to revoke those procedures. Frustrated by State’s inaction,

Congress simply directed the President to promptly grant a permit for Keystone

XL or explain why it was not in the national interest to do so. Indeed,

congressional opponents of the law argued that it improperly overrode the process

set out in Executive Order 13337, not that it enshrined that process. See infra 23.

      In response to the TPTCCA, the State Department “recommended to

President Obama that the presidential permit for the proposed Keystone XL

Pipeline be denied,” and he “concurred with the Department’s recommendation.”

Office of the Spokesperson, Denial of the Keystone XL Permit Application, U.S.

Dep’t of State (Jan. 18, 2012), https://2009-2017.state.gov/r/pa/prs/ps/2012/01

/181473.htm. Thus, while State formally denied the permit, it recognized that the

decision to grant or deny a permit for a cross-border oil pipeline was ultimately the

President’s to make. State further explained that its recommendation “was


                                         14
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 21 of 38



predicated on the fact that the Department does not have sufficient time to obtain

the information necessary to assess whether the project, in its current state, is in the

national interest.” Id. Like congressional opponents of the law, therefore, State

asserted that the TPTCCA short-circuited the process by which it made national

interest determinations; it nowhere suggested that the law codified or compelled

compliance with that process for all future applications for presidential permits for

oil pipelines.

      E.     The Keystone XL Pipeline Approval Act and the President’s Veto.
      In 2015, Congress again expressed its disapproval of State’s failure to grant

a permit for Keystone XL. Following the January 2012 denial of its original

application, TC Energy submitted a new application in May 2012. Over two and a

half years later, this second application was still pending. In January 2015,

Congress bypassed the President completely, and approved the application itself.

The Keystone XL Pipeline Approval Act authorized TC Energy to “construct,

connect, operate, and maintain the pipeline and cross-border facilities described in

the application filed on May 4, 2012,” and further provided that the Final

Supplemental Environmental Impact Statement issued by State in January 2014

“shall be considered to fully satisfy … all requirements of [NEPA]; and … any

other provision of law that requires Federal agency consultation or review




                                          15
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 22 of 38



(including the consultation or review required under Section 7(a) of the [ESA].”

Keystone XL Pipeline Approval Act, S. 1, 114th Cong. § 2 (1st Sess. 2015).

       President Obama vetoed this legislation. In doing so, he asserted that the

law “attempts to circumvent longstanding and proven processes for determining

whether or not building and operating a cross-border pipeline serves the national

interest,” and “conflicts with established executive branch procedures.” Veto

Message to the Senate: S. 1, Keystone XL Pipeline Approval Act, 2015 WL

758544 (White House Feb. 24, 2015). Congress failed to muster the two-thirds

majority in each chamber necessary to override that veto, so it did not become law.

But the Act nevertheless reflected the express will of Congress that Keystone XL

be permitted without any further review under any law, including the

environmental laws that plaintiffs say the President impermissibly avoided by

issuing the 2019 Permit directly.

      F.     Issuance of the 2019 Permit for Keystone XL.
      Congress has remained silent following the issuance of presidential permits

in 2017 and 2019 for Keystone XL. As the Court is aware, after President Obama

vetoed the Keystone XL Approval Act, State denied TC Energy’s application.

Following the 2016 election, President Trump invited TC Energy to re-apply for a

permit and, in 2017, State granted a permit. Thereafter, this Court invalidated the

2017 permit and, while appeals from that decision were pending, President Trump



                                         16
        Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 23 of 38



rescinded the 2017 permit and personally issued a new permit for Keystone XL in

2019.

        “[I]mportantly, Congress has not disapproved of the [President’s] action….”

Dames & Moore v. Regan, 453 U.S. 654, 687 (1981). Indeed, consistent with its

prior efforts to expedite approval of Keystone XL, “Congress has not enacted

legislation, or even passed a resolution, indicating its displeasure with” the 2019

permit. Id. Moreover, after he issued the 2019 permit, President Trump formally

rescinded Executive Order 13337 and issued Executive Order 13867, in which he

asserted the right to grant other cross-border permits on his own. 84 Fed. Reg.

15491 (Apr. 15, 2019). In the year and a half since, Congress likewise “has not

enacted legislation, or even passed a resolution, indicating its displeasure with” this

new procedure. Dames & Moore, 453 U.S. at 687.

                                        * * *

        In sum, the history of relevant presidential and congressional actions

demonstrates that (1) in the absence of a statute generally governing the permitting

of cross-border oil pipelines, the President has asserted inherent authority to issue

such permits; (2) the President has exercised this authority directly himself, and he

has also made revocable-at-will delegations of this authority to State; (3) Congress

acquiesced in the assertion of the President’s authority to grant such permits

directly himself; (4) Congress likewise recognized—and implicitly blessed in the


                                          17
       Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 24 of 38



IBA—the President’s prerogative to delegate to State the authority to grant permits

for cross-border infrastructure on a revocable-at-will basis; and (5) most recently,

Congress (a) expressed its will that construction and operation of Keystone XL be

authorized without further review by any agency under any federal law, and (b)

acquiesced in the President’s issuance of a permit for Keystone XL without

involving State and his re-assertion of the authority to issue such permits himself.

       The only conflict between the branches concerning cross-border oil pipelines

arose when State failed to grant an application to Keystone XL on a timely basis.

In that circumstance, Congress sought to override—not to enshrine—the process

that Presidents had established to exercise their inherent presidential authority.

III.   The Court’s Additional Questions
       A.    Did the TPTCCA Endorse The Executive Order 13337 Process
             Generally?

       In enacting the TPTCCA, Congress did not generally “endorse” the

Executive Order 13337 process, and it certainly did nothing to make that process

binding on the President. The statute neither prohibits the President from

rescinding Executive Order 13337, nor reflects an express or implied congressional

will that presidential permits for cross-border oil pipelines may be issued only the

through Executive Order 13337 process.

       In issuing Executive Orders 11423 and 13337, Presidents Johnson and

George W. Bush each invoked their inherent constitutional authority and section


                                          18
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 25 of 38



301, a statute in which Congress expressly provided that any delegations the

President makes to agency or department heads “shall be revocable at any time by

the President in whole or in part.” 3 U.S.C. § 301 (emphasis added). Congress did

not amend section 301 after either Executive Order 11423 or Executive Order

13337 was issued, so the delegations made in those executive orders are, as matter

of statute, revocable at any time.

      Congress can repeal a statute by implication, but there is a “‘stron[g]

presum[ption]’ that disfavors repeals by implication,” and courts must “give effect

to” two statutes absent a “‘clear and manifest’ congressional intention to displace

one Act with another.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1616-17 (2018).

Under these principles, even if Congress had codified Executive Order 13337, this

Court would be required to give effect both to that codification and to 3 U.S.C.

§ 301’s “revocable at will” mandate—by concluding that State must adhere to the

Executive Order 13337 process as long as it had authority to grant permits for

cross-border infrastructure, but that the President could revoke that authority if he

chose to do so.

      The TPTCCA, however, did not codify the Executive Order 13337 process,

much less bar the President from revoking his delegation to State. 5 To the contrary,


5
 Congress codifies Executive Orders explicitly when that is its intent. See Iran
Freedom Support Act of 2006, Pub. L. No. 109-293, § 101(a),120 Stat. 1344,


                                          19
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 26 of 38



as discussed above, the statute reflected Congress’ impatience with State’s inaction

and sought to cut the Executive Order 13337 process short, by (a) ordering the

President to issue a permit for Keystone XL or explain why it was not in the

national interest to do so and (b) terminating further environmental review of the

project.

       The TPTCCA mentions Executive Order 13337 once. Section 501(a) of the

statute stated in full as follows:

              Except as provided in subsection (b), not later than 60
              days after the date of enactment of this Act, the
              President, acting through the Secretary of State, shall
              grant a permit under Executive Order No. 13337 (3
              U.S.C. 301 note; relating to issuance of permits with
              respect to certain energy-related facilities and land
              transportation crossings on the international boundaries
              of the United States) for the Keystone XL pipeline
              project application filed on September 19, 2008
              (including amendments).

TPTCCA § 501(a), 125 Stat. at 1289 (emphasis added).

       This Court has previously suggested that the TPTCCA “instruct[ed] that the

Secretary of State evaluate the Keystone permit based on the procedures set forth

in the 2004 Executive Order.” IEN Dkt. 73 at 33 (emphases added). Respectfully,

that suggestion was mistaken. Far from requiring State to “evaluate” the Keystone



1344-45 (providing, with certain exceptions, that “sanctions with respect to Iran
imposed pursuant to sections 1 and 3 of Executive Order No. 12957, sections 1(e),
(1)(g), and (3) of Executive Order No. 12959, and sections 2, 3, and 5 of Executive
Order No. 13059 … as in effect on January 1, 2006, shall remain in effect”).

                                         20
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 27 of 38



permit “based on” the Executive Order 13337 process, the TPTCCA instructed the

President to “grant” that permit or justify his refusal to do so. TPTCCA § 501(a),

Indeed, Congress did not want the President (or State) to continue the Executive

Order 13337 process, but instead sought to terminate it. The TPTCCA provided

that, “[f]or the purpose of the permit issued under subsection (a),” i.e., the permit

the President was directed to grant,

               (A) the final environmental impact statement issued
             by the Secretary of State on August 26, 2011, satisfies all
             requirements of the National Environmental Policy Act
             of 1969 (42 U.S.C. 4321 et seq.) and section 106 of the
             National Historic Preservation Act (16 U.S.C. 470f);
               (B) any modification required by the Secretary of State
             to the Plan described in paragraph (5)(A) shall not
             require supplementation of the final environmental
             impact statement described in that paragraph; and
               (C) no further Federal environmental review shall be
             required.

Id. § 501(c)(4). Engaging in environmental review consistent with NEPA and

assessments consistent with the National Historic Preservation Act were activities

that State performed (voluntarily) as part of the Executive Order 13337 process.

See U.S. Dep’t of the Interior, Bureau of Land Mgmt., Record of Decision,

Keystone XL Pipeline Project Decision to Grant Right-of-way and Temporary Use

Permit on Federally-Administered Land (Jan. 22, 2020) (Rosebud Dkt. 138-1),

https://eplanning.blm.gov/epl-front-office/projects/nepa/1503435/2001




                                          21
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 28 of 38



1555/250015801/Keystone_ROD_Signed.pdf (granting right-of-way). Congress

plainly sought to end these activities for Keystone XL, not to mandate them.

      The legislative history—which TC Energy has previously cited and plaintiffs

have studiously ignored—confirms that the TPTCCA was passed because

Congress was impatient with the Executive Order 13337 process and wanted to

end it. Proponents repeatedly complained about the delays in approving Keystone

XL. See 157 Cong. Rec. 19771 (daily ed. Dec. 13, 2011) (statement of Sen. Tester)

(“I do not believe we should have to wait until January 2013 for a decision [to

approve Keystone XL] that can create American jobs right now”); 157 Cong. Rec.

19829 (daily ed. Dec. 13, 2011) (statement of Rep. Cravaack) (“Last month, this

administration put yet another hold on implementing the Keystone pipeline project

and adding tens of thousands of American jobs to our fragile economy…. We

cannot wait.”); 157 Cong. Rec. 19840 (daily ed. Dec. 13, 2011) (statement of Rep.

Lankford) (complaining that “[o]ur country has waited for Presidential approval

[of Keystone XL] for three years”); 157 Cong. Rec. 19850 (daily ed. Dec. 13,

2011) (statement of Rep. Royce) (describing Keystone XL as a “shovel-ready

project” and asking, “why do we keep delaying this?”); 157 Cong. Rec. 19851

(daily ed. Dec. 13, 2011) (statement of Rep. Terry) (complaining that the “process

sits in the State Department” where relevant information “has been sitting on your

desk collecting dust”). Opponents of the legislation likewise understood it as a


                                         22
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 29 of 38



product of impatience with (not approval of) the inter-agency process, and

complained that the statute was short-circuiting (not mandating) that process. They

objected to an earlier version of the measure, see 157 Cong. Rec. 12042 (daily ed.

July 26, 2011) H.R. 1938, the North American-Made Energy Security Act (Sec. 3.

Expedited Approval Process), on the ground that Congress was “overriding” the

Executive Order. Representative Waxman stated that the permitting process “was

established by Executive orders issued by President Johnson and President George

W. Bush . . . . The bill overrides the Executive orders and other Federal law, it

short-circuits the decisionmaking process….” 157 Cong. Rec. 12032 (daily ed.

July 26, 2011) (statement of Rep. Waxman). He made the same point with respect

to the provision that was included in the 2011 TPTCCA itself, saying that it

“would have the whole process short-circuited by demanding that [President

Obama] come to the conclusion [to approve Keystone XL].” 157 Cong. Rec. 19906

(daily ed. Dec. 13, 2011) (statement of Rep. Waxman); see also id. at 19918 (the

bill would “approve the Keystone [XL] pipeline without proper review”)

(statement of Rep. Stark) (emphases added).

      While the foregoing evidence is more than dispositive, there are still other

reasons that the TPTCCA cannot be understood as a general endorsement of the

Executive Order 13337 process or a prohibition on President Trump’s authority to

alter the process and personally issue a permit for Keystone XL. First, by its own


                                         23
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 30 of 38



terms, the TPTCCA was limited in time (it had no operative effect after 2012) and

in scope (it applied to a single permit application). The statute directed President

Obama to “grant a permit under Executive Order No. 13337 … for the Keystone

XL pipeline project application filed on September 19, 2008,” and to do so (or

explain his reason for not doing so) within 60 days. TPTCCA § 501(a), (b), 125

Stat. at 1289 (emphasis added). President Obama denied the permit, and the

TPTCCA’s operative effect ended once the deadline for his obligation to explain

his decision on the 2008 permit application to certain congressional committees

passed. See § 501(b)(2). Accordingly, the TPTCCA could not be the source of any

prohibition on President Trump’s authority to issue a permit for Keystone XL in

2019 based on a different application.

      Second, no requirement that all permits for cross-border oil pipelines be

issued by State pursuant to an interagency process can be implied from the

TPTCCA. Justice Jackson referred to “the expressed or implied will of Congress”

in Youngstown, see 343 U.S. at 637 (Jackson, J., concurring) (emphasis added), but

the evidence of Congress’ “implied will” in that case was overwhelming. Between

1916 and 1952, Congress had “at least 16 times … specifically provided for

executive seizure of production, transportation, communications, or storage

facilities,” but “[i]n every case it ha[d] qualified this grant of power with

limitations and safeguards.” Id. at 597-98 (Frankfurter, J., concurring). In 1947,


                                          24
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 31 of 38



Congress was “again called upon to consider whether governmental seizure should

be used to avoid serious industrial shutdowns,” id. at 598, but it “chose not to

lodge this power in the President,” id. at 601. In light of this history, “Congress

ha[d] expressed its will to withhold this power from the President as though it had

said so in so many words.” Id. at 602.6

      By contrast, nothing in the TPTCCA or the history leading up to it can

plausibly be viewed as the equivalent of an express prohibition on the President

issuing permits for cross-border oil pipelines himself or revoking the revocable-at-

will delegation to State. Instead, by its plain terms, the TPTCCA was limited to

mandating action on a single application filed in 2008.

      In short, there is no conceivable basis for concluding that the TPTCCA

mandated that Presidents issue cross-border oil pipeline permits only through the

Executive Order 13337 procedures, or that this statute somehow prohibited

Presidents from ever revoking the revocable-at-will delegation to State and

choosing to once again issue such permits themselves.

      B.     Did TPTCCA Endorse the EO 13337 Process Only For Keystone?

      As noted above, the TPTCCA did not “endorse” the Executive Order 13337

process generally, and it certainly did not make that process binding on the



6
 Justice Jackson concurred in this history and incorporated into his own analysis.
See id. at 639 n.8 (Jackson, J., concurring).

                                          25
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 32 of 38



President. It therefore follows that the TPTCCA did not bind the President to the

Executive Order 13337 process with respect to Keystone alone. Indeed, it is

particularly implausible to conclude that a statute that was enacted to force the

President to grant a permit for Keystone XL, and that was understood by

proponents and opponents alike to override and short-circuit process for that one

pipeline project, somehow dictated that the Executive Order 13337 process always

be used for that one pipeline project alone.

      C.     Assuming TPTCCA Endorsed the EO 13,337 Process For
             Keystone, How Could TC Energy Obtain A Permit Once
             President Obama Denied The Permit?

      For all of the reasons discussed, there is no basis for concluding that the

TPTCCA “endorsed” the Executive Order 13337 process, much less required all

Presidents to issue permits for cross-border oil pipelines only in accordance with

the Executive Order 13337 process. There is thus no reason to speculate about how

TC Energy could have obtained a permit for Keystone XL if Congress had adopted

such a mandate.

      If the Court were nevertheless to conclude that the TPTCCA did mandate

compliance with the Executive Order 13337 process, it would have to limit that

conclusion to the 2008 application for the Keystone XL project. As noted, the

TPTCCA refers to Executive Order 13337 only once, and does so in a sentence

that says that the President shall “grant a permit under Executive Order No. 13337



                                         26
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 33 of 38



… for the Keystone XL pipeline project application filed on September 19, 2008.”

TPTCCA § 501(a), 125 Stat. at 1289 (emphasis added). If the Court were to reach

the conclusion that this reference to Executive Order 13337 somehow mandated

compliance with the executive order’s specific procedures, it would still have to

conclude that such compliance was mandated only for the application specifically

mentioned in the same sentence as the Executive Order, and not for any other

application, including the January 2017 application for Keystone XL.

      D.     How Should The Court Interpret The Passage Of The Keystone
             XL Pipeline Approval Act?
      In enacting the Keystone XL Pipeline Approval Act, Congress sought to

bypass the President and the then-operative Executive Order 13337 process for the

2012 Keystone XL permit application, and grant TC Energy the authority to build

the cross-border facilities for Keystone XL. The Act expressly authorized TC

Energy to “construct, connect, operate, and maintain the pipeline and cross-border

facilities described in the application filed on May 4, 2012,” and further provided

that the Final Supplemental Environmental Impact Statement issued by State in

January 2014 “shall be considered to fully satisfy … all requirements of [NEPA];

and … any other provision of law that requires Federal agency consultation or

review (including the consultation or review required under Section 7(a) of the

[ESA].” Keystone XL Pipeline Approval Act, S. 1, 114th Cong. § 2.




                                         27
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 34 of 38



      The Act thus makes unmistakably clear that Congress sought to authorize

construction and operation of Keystone XL’s cross-border facilities

notwithstanding the Executive Order 13337 process. In an effort to blink this

reality, plaintiffs have argued that Congress’ failure to override President Obama’s

veto of this legislation means that Congress agreed with the President’s veto and

the reasons he gave for it. IEN Dkt. 92 at 12. But the fact that there is not a

supermajority in the House and Senate to override a veto does not establish that

Congress no longer supports a bill it just passed. TC Energy is aware of no

authority that supports such an illogical claim—which, if adopted, would mean that

the President’s ability to block a bill from becoming a law is actually a power to

create positive law, if Congress lacks the votes to override a veto. 7

      In fact, the import of Congress’s actions is clear. In 2011, it enacted the

TPTCCA to force the President to issue a permit authorizing Keystone XL cross-

border facilities; in 2015, it passed Keystone XL Pipeline Approval Act to

authorize those facilities itself. It is simply untenable to conclude from this history

that Congress “explicitly expressed its will” to prohibit the President from granting




7
  Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952), does not support
Plaintiffs’ novel claim. There, the Court deemed it significant that Congress had
failed to pass a bill in the first instance, id. at 586; it did not address a
congressional failure to override a veto.

                                          28
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 35 of 38



a permit for Keystone XL except in compliance with a procedure that Congress

itself had twice passed legislation to override.

                                        * * *

      The history set forth above demonstrates that Executive Orders 11423 and

13337 were adopted for the convenience of the President, not to implement any

statutory duty to grant permits for cross-border oil pipelines. Accordingly, the

President had plenary power to withdraw, revoke, or supersede Executive Order

13337, and could do so in any manner he chose—including by simply authorizing

action notwithstanding that Executive Order. See Status of Presidential

Memorandum Addressing the Use of Polygraphs, 2009 WL 153263, at *8 (O.L.C.

Jan. 14, 2009) (“[T]he President is generally free to amend or revoke instructions

to his subordinates in a form and manner of his choosing.”). That is what President

Trump did here, when he issued the 2019 permit “notwithstanding Executive Order

13337.” No law compelled the President to follow Executive Order 13337, and the

President’s issuance of a permit for Keystone XL notwithstanding that Executive

Order was consistent with the express and implied will of Congress. The 2019

Permit is plainly legal. This Court should so hold.




                                          29
    Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 36 of 38



November 16, 2020                         Respectfully Submitted,


CROWLEY FLECK PLLP                        SIDLEY AUSTIN LLP

/s/ Jeffery J. Oven                       /s/ Peter C. Whitfield
Jeffery J. Oven                           Peter C. Whitfield
Mark L. Stermitz                          Joseph R. Guerra
Jeffrey M. Roth                           1501 K Street, N.W.
490 North 31st Street, Ste. 500           Washington, DC 20005
Billings, MT 59103-2529                   Telephone: 202-736-8000
Telephone: 406-252-3441                   Email: pwhitfield@sidley.com
Email: joven@crowleyfleck.com                     jguerra@sidley.com
        mstermitz@crowleyfleck.com
        jroth@jcrowleyfleck.com

   Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation




                                     30
      Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 37 of 38



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 7.1(d)(2) of the United States Local Rules, I certify that this

Brief contains 6,804 words, excluding caption and certificates of service and

compliance, printed in at least 14 point and is double-spaced, including for

footnotes and indented quotations.

      DATED this 16th day of November, 2020.

                                          By: /s/ Jeffery J. Oven
     Case 4:19-cv-00028-BMM Document 148 Filed 11/16/20 Page 38 of 38



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                          /s/ Jeffery J. Oven
